

114 S1161 IS: Horse Protection Amendments Act of 2015
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1161IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Alexander (for himself, Mr. McConnell, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Horse Protection Act to provide increased protection for horses participating in
			 shows, exhibitions, or sales, and for other purposes.
	
 1.Short titleThis Act may be cited as the Horse Protection Amendments Act of 2015. 2.DefinitionSection 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—
 (1)by redesignating paragraphs (1), (2) and (3) as paragraphs (2), (4) and (5), respectively; (2)by inserting before paragraph (2), as redesignated, the following:
				
 (1)The term Horse Industry Organization means the organization established pursuant to section 4(c)(1).; and (3)by inserting after paragraph (2), as redesignated, the following:
				
 (3)The term objective inspection means an inspection conducted using only inspection methods based on science-based protocols (including swabbing or blood testing protocols) that—
 (A)have been the subject of testing and are capable of producing scientifically reliable, reproducible results;
 (B)have been subjected to peer review; and (C)have received acceptance in the veterinary or other applicable scientific community..
			3.Increasing protections for horses participating in horse shows, exhibitions, or sales or auctions
 (a)FindingsSection 3 of the Horse Protection Act (15 U.S.C. 1822) is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following:  (4)the Inspector General of the Department of Agriculture has determined that the program through which the Secretary inspects horses is not adequate to ensure compliance with this Act;.
 (b)Horse shows and exhibitionsSection 4 of the Horse Protection Act (15 U.S.C. 1823) is amended— (1)by striking subsection (a) and inserting the following:
					
						(a)Disqualification of horses
 (1)In generalIn addition to being subject to applicable criminal or civil penalties authorized under section 6, the management of any horse show or horse exhibition shall disqualify any horse from being shown or exhibited—
 (A)which, upon objective testing, is determined to be sore; or (B)if the management has been notified that the horse is sore by—
 (i)a person appointed in accordance with regulations prescribed under subsection (c); or (ii)the Secretary.
 (2)Duration of disqualificationIn addition to any other requirements or penalties imposed under this Act, any horse that has been determined to be sore by objective testing shall be disqualified from being shown or exhibited for—
 (A)a period of not less than 30 days for the first such determination; and (B)a period of 90 days for a second determination and any subsequent determination.; and
 (2)by striking subsection (c) and inserting the following:  (c)Appointment of inspectors; manner of inspections (1)Establishment of horse industry organization (A)In generalNot later than 180 days after the date of the enactment of the Horse Protection Amendments Act of 2015, the Secretary shall prescribe, by regulation, the establishment of the Horse Industry Organization, which shall be governed by a board consisting of not more than 9 individuals, who shall be appointed in accordance with subparagraphs (B) and (C).
 (B)MembersOf the 9 members constituting the Horse Industry Organization Board— (i)2 members shall be appointed by the Commissioner of Agriculture for the State of Tennessee to serve for a term of 4 years;
 (ii)2 members shall be appointed by the Commissioner of Agriculture for the Commonwealth of Kentucky to serve for a term of 4 years;
 (iii)2 members shall represent the Tennessee Walking Horse industry and shall be appointed from within such industry by the members appointed pursuant to clauses (i) and (ii), in accordance with a process developed by such members, to serve for an initial term of 3 years; and
 (iv)not more than 3 members shall be appointed by the 6 members appointed pursuant to clauses (i) through (iii) to serve for a term of 4 years.
									(C)Quorum; vacancies
 (i)QuorumFive members of the Horse Industry Organization Board shall constitute a quorum for the transaction of business.
 (ii)Effect of vacancyA vacancy on the Horse Industry Organization Board shall not impair the authority of the Board. (iii)Subsequent appointmentsSubsequent appointments, including reappointments of existing Board members, shall be made in accordance with subparagraph (B), except that all such appointments shall be for a term of 4 years.
 (iv)BylawsThe members of the Horse Industry Organization Board, in consultation with the Secretary, shall develop bylaws and other policies for operations, the establishment of committees, and filling vacancies on the Board.
 (D)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Horse Industry Organization. (E)Licensing requirements (i)In generalThe Horse Industry Organization shall establish requirements to appoint persons qualified—
 (I)to detect and diagnose a horse which is sore; or (II)to otherwise inspect horses for the purposes of enforcing this Act.
 (ii)Conflicts of interestRequirements established pursuant to clause (i) shall require any person appointed by the Horse Industry Organization Board, or a member of the immediate family of such a person, to be free from conflicts of interest, by reason of any association or connection with the walking horse industry, including—
 (I)through employment by, or the provision of any services to, any show manager, trainer, owner, or exhibitor of Tennessee Walking horses, Spotted Saddle horses, or Racking horses; and
 (II)training, exhibiting, shoeing, breeding, or selling Tennessee Walking horses, Spotted Saddle horses, or Racking horses.
										(F)Certification
 (i)CertificationAfter the members of the Horse Industry Organization Board have been appointed pursuant to subparagraph (B), the Secretary shall certify the Horse Industry Organization in accordance with section 11.7 of title 9, Code of Federal Regulations (Certification and licensing of designated qualified persons), including the training of inspectors.
 (ii)Revocation of certificationNot later than 90 days after the date on which the Horse Industry Organization is established pursuant to this paragraph, the Secretary shall revoke the certification issued to any other horse industry organization under section 11.7 of title 9, Code of Federal Regulations (or any successor regulation), as in effect on such date.
 (2)Responsibilities of horse industry organizationThe Horse Industry Organization shall— (A)establish a formal affiliation with the management of each horse sale, horse exhibition, and horse sale or auction;
 (B)appoint inspectors to conduct inspections at each such show, exhibition, and sale or auction;
 (C)identify and contract with equine veterinary experts to advise the Horse Industry Organization Board on—
 (i)objective scientific testing methods and procedures; and (ii)the certification of testing results; and
 (D)otherwise ensure compliance with this Act, in coordination with the Secretary..
 (c)Unlawful actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is amended— (1)in paragraph (3), by striking appoint and retain a person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A);
 (2)in paragraph (4), by striking appoint and retain a qualified person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A); (3)in paragraph (5), by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting established a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A); and
 (4)in paragraph (6)— (A)by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting established a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A); and
 (B)by striking such person or the Secretary and inserting a person licensed by the Horse Industry Organization. 4.RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall issue regulations to carry out the amendments made by this Act.